Title: To Thomas Jefferson from Joseph Stokes, 3 February 1803
From: Stokes, Joseph
To: Jefferson, Thomas


          
            Honered Friend
             Feby: 3rd: 1803
          
          I have taken the Liberty to write a few Lines to thee on a subject that would Perhaps be of great importance to the United States “and thinking that it would be better to Acquaint thee while Congress is Setting” this is to inform thy honer as the first Gentleman in America and wishing the wellfare of thy Country men I have the vanity to think that I have invented a machine that Can work a boat up against the Currant in Rivers that I think would carry twenty tons Burthan up the Common Currants and also with an additional machinery will work them up a falls or strong Rappids in Rivers and it will require but two men in this Boat and it may be Decked all over if Required and there may be ten or twelve or fifteen oars on Each side working all at once and the oars Not to touch the water as they go back and the oars shall make No holes in the sides of the Boat & they Can be Raised or Lowered answerable to the water & the Boat will Not be very much Cumbered with the machinery:—
          the uncertainty of a Pattent in such a Case as this is but Little inducement for me to make a modle in order to Procure one that No one would Buy a Prevelage without an Experiment was made on the water though the modle might appear as though it would answer Every porpose it was intended for: though a modle I think might Be made for 20 Dollars or perhaps some Little more though Not willing to go into it on account of the uncertainty of the Privelage of a Pattent therefore I have wrote to thee on the subject & if thee in thy Great wisdom should think it worth thy notice as it will be of Great importance to America if it should answer the Porpose intended is that thee in thy Greatness would send me such word as thee may so mete & I will indeavour better to inform thee about it though fearfull when writeing this that it would Not be accepted as knowing that a man in thy Great station should know No stranger But haveing a Pitty that shuch Great usefullness should Lay Dormant therefore Please to Pardon thy sincere friend and wellwisher in harford County maryland Ten miles from belaire 
          
            Joseph Stokes
          
          
            P.S. if thy honer should think the above worth thy attention & would be willing to send anything about it shall thank thee to send as soon as Convenent &c: as I follow a mechanical Branch and the modle may be made in my shop and so I remain &c—
          
          
            J. S.
          
        